DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed 09/01/2022, with respect to the rejection(s) of claim(s) 1-2, 5-7, and 10-20 under U.S.C. 103 have been fully considered and upon further consideration, a new ground(s) of rejection is made in view of the combination of  Wasserbauer, Carullo, Segal, and Kepecs. 
The Examiner notes that the Applicant argues the art of Carullo does not disclose the lower body being transparent. The Examiner notes that Carullo does disclose the lower body being made of plastic mylar, which is often times transparent. However, to provide further proof that this concept is not novel, the art of Kepecs is used to show a lower body explicitly being transparent. The Applicant further argues that the art of Segal does not disclose the wavelengths being explicitly 660nm and 940nm. The Examiner notes that the art does disclose using close ranges (such a 670nm and 100-1000nm) for the same reason as the Applicant (to promote hair growth) and would thus be obvious. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-3, 6-8, 11-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserbauer (US 20190054311 A1) in view of Carullo (US 20100242155 A1) in view of Segal (US 20190201713 A1) and in further view of Kepecs (US 20090012586 A1).
	In regards to claim 1, Wasserbauer discloses light based therapy helmet (Abstract and Fig 5 disclose a light therapy helmet), including: 
a circuit board layer (Fig 3 shows the circuit board layer), which includes: 
a circuit board (Fig 3 and 4 show the circuit board, element 300); 
and multiple lighting dots, fixed on the circuit board (Fig 3 and Par. 0028 shows the circuit layer having the light diodes [310]); 
wherein each of the multiple lighting dots is respectively a first light-emitting unit, a second light-emitting unit or a third light-emitting unit, and the first light-emitting unit emits light of a first light band, the second light-emitting unit emits light of a second light band, and the third light-emitting unit emits light of a third light band (Par. 0002 and 0008 discloses using lights of different wavelength ranges); 
a lower helmet body (Fig 4 shows the lower body of the helmet [102]), which includes: 
a body (Fig 4, element 102); 
and an accommodation space, configured for a user's head to be accommodated therein directly, wherein the accommodation space is defined by the body of the lower helmet body (Fig 4 show the accommodation space where the users head would be, see also Par. 0039 which discloses the users head goes into this opening/space); 
an upper helmet body (Fig 5 shows the upper helmet body [500]), which includes:
 	an accommodation space, which fits the circuit board layer and the lower helmet body (Fig 5 shows the upper body [500] situated on top of the circuit board + lower body aspect [100], wherein Fig 4 shows the circuit board + lower body aspect [100] comprises the circuit layer [300] disposed on top of the lower body [102]); 
wherein when the lower helmet body, the circuit board layer, and the upper helmet body fit together, the circuit board layer is fixed between the upper helmet body and the lower helmet body (Fig 5 and 6 show the upper helmet [500] covering the circuit board layer and the circuit board layer [102] sitting on the lower helmet [400]); 
and a controller, which controls ON/OFF states and emission brightness of the multiple lighting dots (Par. 0038 discloses control electronics for the power).
	Wasserbauer does not disclose a set of interface wires connected between the circuit board layer and the controller OR wherein the body of the lower helmet body is made of transparent materials, and locations of the first light-emitting unit, the second light-emitting unit and the third light-emitting unit on the circuit board layer are configured in such a way that a collection of the respective light emitted from all of the first light-emitting units, all of the second light-emitting units, and all of the third light-emitting units passes the body of the lower helmet body respectively and shines uniformly respectively, and wherein the light of the first light band, the light of the second light band and the light of the third light band are respectively red light, infrared light and far infrared light, and include respectively a wavelength of 660 nm, a wavelength of 940 nm and a wavelength of 1600 nm..  
	However, in the same field of endeavor, Carullo discloses a light helmet device to treat hair loss wherein there is a wired connection to the controller and light source (Par. 0042) for the purpose of providing electrical connections.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Wasserbauer and modified them by having a wired connection, as taught and disclosed by Carullo, for the purpose of providing electrical connections.
	The combined teachings of Wasserbauer and Carullo do not disclose wherein the light of the first light band, the light of the second light band and the light of the third light band are respectively red light, infrared light and far infrared light, and include respectively a wavelength of 660 nm, a wavelength of 940 nm and a wavelength of 1600 nm. ((Wasserbauer does disclose using three bands of wavelengths [see Abstract] however, they are all within the visible, i.e. red, and near-infrared wavelengths and do not explicitly cover the wavelengths of 660nm, 940nm, and 1600 nm.)
 However, in the same field of endeavor, Segal discloses a light cap for promoting hair growth wherein light in red and infrared range is used (Par. 0048 discloses using a wavelength of about 670nm for ideal hair growth and then discloses in Par. 0047 that the diodes can be used in a range of anywhere from 100nm-1000nm, thus covering the Applicants claims 940nm ) since operating in this range will have a greater dispersion rate than heretofore, thus requiring fewer diodes to cover the same area of scalp stimulation for promoting hair growth.
	Therefore, it would have been obvious to have taken the combined teachings of Wasserbauer and Carullo and modified them by using light in the red and infrared range, as taught and suggested by Segal, since operating in this range will have a greater dispersion rate than heretofore, thus requiring fewer diodes to cover the same area of scalp stimulation for promoting hair growth.
The combination of Wasserbauer, Carullo, and Segal discloses the claimed invention except for the red zone being exactly 660 nm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use 660nm over 670nm (both of which are serving the purpose of promoting hair growth), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	The combined teachings still do not disclose using light in the far infrared range at 1600nm or the lower helmet body being transparent so the light passes the body of the lower helmet body respectively and shines uniformly respectively (Carullo does disclose a protective layer made of mylar plastic, which is typically transparent, however, that is not explicitly disclosed).
 However, in the same field of endeavor, Kepecs disclose a wearable light helmet for treating the scalp wherein the light operates at a wavelength of 1600nm (Par. 0074) since this wavelength of light in the aforementioned range is medically useful for photostimulation of hair follicles and wherein the lower body is transparent (See figure 1) to allow for the light to be transmitting to the scalp.
	Therefore, it would have been obvious to have taken the combined teachings of Wasserbauer, Carullo, and Segal and modified them by using light in the far infrared range and having the lower body explicitly be transparent, as taught and suggested by Kepecs, since this wavelength of light in the aforementioned range is medically useful for photostimulation of hair follicles and the transparency allows for even distribution of light.
	In regards to claim 2, the combined teachings of Wasserbauer, Carullo, Segal, and Kepecs as applied to claim 1 discloses the light based therapy helmet as claimed in claim 1, wherein 4a number of the first light-emitting unit, a number of the second 5light-emitting unit and a number of the third light-emitting unit are each no less 6than 24 (Fig 1 of Wasserbauer shows there are several rows/holes [110] for light sources, i.e. light emitting units, which would be 24 or more).
	In regards to claim 6, Wasserbauer discloses light based therapy helmet (Abstract and Fig 5 disclose a light therapy helmet), including: 
a circuit board layer (Fig 3 shows the circuit board layer), which includes: 
a circuit board (Fig 3 element 300); 
and multiple lighting dots, fixed on the circuit board (Fig 3 and Par. 0028 shows the circuit layer having the light diodes [310]); 
wherein each of the multiple lighting dots is a set of light-emitting units, 7and the set of light-emitting units includes a first LED which emits light of a 8first light band, a second LED which emits light of a second light band and a 9third LED which emits light of a third light band (Fig 3 shows the circuit layer having the light diodes [310] and abstract discloses they are LED and Par. 0002 and 0008 discloses using lights of different wavelength ranges); 
a lower helmet body (Fig 4 shows the lower body of the helmet [102]), which includes: 
a body (Fig 4, element 102); 
and an accommodation space, configured for a user's head to be accommodated therein directly, wherein the accommodation space is defined by the body of the lower helmet body (Fig 4 show the accommodation space where the users head would be, see also Par. 0039 which discloses the users head goes into this opening/space); 
an upper helmet body (Fig 5 shows the upper helmet body [500]), which includes:
 	an accommodation space, which fits the circuit board layer and the lower helmet body (Fig 5 shows the upper body [500] situated on top of the circuit board + lower body aspect [100], wherein Fig 4 shows the circuit board + lower body aspect [100] comprises the circuit layer [300] disposed on top of the lower body [102]); 
wherein when the lower helmet body, the circuit board layer, and the upper helmet body fit together, the circuit board layer is fixed between the upper helmet body and the lower helmet body (Fig 5 and 6 show the upper helmet [500] covering the circuit board layer and the circuit board layer [102] sitting on the lower helmet [400]); 
and a controller, which controls ON/OFF states and emission brightness of the multiple lighting dots (Par. 0038 discloses control electronics for the power).
	Wasserbauer does not disclose a set of interface wires connected between the circuit board layer and the controller OR wherein the body of the lower helmet body is made of transparent materials, and locations of the first light-emitting unit, the second light-emitting unit and the third light-emitting unit on the circuit board layer are configured in such a way that a collection of the respective light emitted from all of the first light-emitting units, all of the second light-emitting units, and all of the third light-emitting units passes the body of the lower helmet body respectively and shines uniformly respectively, and wherein the light of the first light band, the light of the second light band and the light of the third light band are respectively red light, infrared light and far infrared light, and include respectively a wavelength of 660 nm, a wavelength of 940 nm and a wavelength of 1600 nm..  
	However, in the same field of endeavor, Carullo discloses a light helmet device to treat hair loss wherein there is a wired connection to the controller and light source (Par. 0042) for the purpose of providing electrical connections.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Wasserbauer and modified them by having a wired connection, as taught and disclosed by Carullo, for the purpose of providing electrical connections.
	The combined teachings of Wasserbauer and Carullo do not disclose wherein the light of the first light band, the light of the second light band and the light of the third light band are respectively red light, infrared light and far infrared light, and include respectively a wavelength of 660 nm, a wavelength of 940 nm and a wavelength of 1600 nm. ((Wasserbauer does disclose using three bands of wavelengths [see Abstract] however, they are all within the visible, i.e. red, and near-infrared wavelengths and do not explicitly cover the wavelengths of 660nm, 940nm, and 1600 nm.)
 However, in the same field of endeavor, Segal discloses a light cap for promoting hair growth wherein light in red and infrared range is used (Par. 0048 discloses using a wavelength of about 670nm for ideal hair growth and then discloses in Par. 0047 that the diodes can be used in a range of anywhere from 100nm-1000nm, thus covering the Applicants claims 940nm ) since operating in this range will have a greater dispersion rate than heretofore, thus requiring fewer diodes to cover the same area of scalp stimulation for promoting hair growth.
	Therefore, it would have been obvious to have taken the combined teachings of Wasserbauer and Carullo and modified them by using light in the red and infrared range, as taught and suggested by Segal, since operating in this range will have a greater dispersion rate than heretofore, thus requiring fewer diodes to cover the same area of scalp stimulation for promoting hair growth.
The combination of Wasserbauer, Carullo, and Segal discloses the claimed invention except for the red zone being exactly 660 nm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use 660nm over 670nm (both of which are serving the purpose of promoting hair growth), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	The combined teachings still do not disclose using light in the far infrared range at 1600nm or the lower helmet body being transparent so the light passes the body of the lower helmet body respectively and shines uniformly respectively (Carullo does disclose a protective layer made of mylar plastic, which is typically transparent, however, that is not explicitly disclosed).
 However, in the same field of endeavor, Kepecs disclose a wearable light helmet for treating the scalp wherein the light operates at a wavelength of 1600nm (Par. 0074) since this wavelength of light in the aforementioned range is medically useful for photostimulation of hair follicles and wherein the lower body is transparent (See figure 1) to allow for the light to be transmitting to the scalp.
	Therefore, it would have been obvious to have taken the combined teachings of Wasserbauer, Carullo, and Segal and modified them by using light in the far infrared range and having the lower body explicitly be transparent, as taught and suggested by Kepecs, since this wavelength of light in the aforementioned range is medically useful for photostimulation of hair follicles and the transparency allows for even distribution of light.
	In regards to claim 7, the combined teachings of Wasserbauer, Carullo, Segal, and Kepecs as applied to claim 6 discloses the light-based therapy helmet as claimed in claim 6, wherein the number of the multiple lighting dots is no less than 72 (Fig 1 of Wasserbauer shows there are several rows/holes [110] for light sources, i.e. light emitting units, which would be no less than 72).
	In regards to claim 11 and 12, the combined teachings of Wasserbauer, Carullo, Segal, and Kepecs as applied to claims 1 and 6 discloses the light based therapy helmet as claimed in claims 1 and 6, wherein the 19body of the lower helmet body has multiple through holes, and the light emitted 20by each of the multiple lighting dots passes through a respective one among the 21multiple through holes, and the locations of the multiple lighting dots on the 22circuit board layer are configured in such a way that the collection of light emitted by the multiple lighting dots passes the multiple through holes and 17shines uniformly (Par. 0025 of Wasserbauer discloses the lower body [102] had multiple slots [120] where the light can pass through).
	In regards to claim 15 and 16, the combined teachings of Wasserbauer, Carullo, Segal, and Kepecs as applied to claims 1 and 6 discloses the light-based therapy helmet as claimed in claims 1 and 6, wherein the controller further includes: 3a power input end to receive power from an external power source (The art of Wasserbauer does not disclose the use of an external power source. However, the Applicant defines external power source as being a DC power source and Par. 0029 of Carullo discloses using a DC power source since this type of voltage can be used to power the light emitting devices directly, or used to recharge the battery. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Wasserbauer and Carullo as applied to claim 1 and further modified them by having the helmet comprise a DC power source, as taught and suggested by Carullo, since this type of voltage is best used to power the light emitting devices directly, or used to recharge the battery). 
3.	Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserbauer, Carullo, Segal, and Kepecs as applied to claims 1 and 6 and in further view of Zhang (US 20190083809 A1).
	In regards to claims 5 and 10, the combined teachings of Wasserbauer, Carullo, Segal, and Kepecs as applied to claims 1 and 6 discloses the light based therapy helmet as claimed in claim 6, except for wherein the 14body of the lower helmet body is made of transparent materials, and the 15respective average transparencies of the transparent materials with respect to 16the light of the first light band, the light of the second light band and the light 17of the third light band are no less than 5%.
	However, in the same field of endeavor, Zhang discloses a light therapy device that can be embodied as a helmet/hat (Fig 35a-b) wherein there is a transparent covering over the lights with a transparency ranging from 5%-90% (Par. 0286) since this level of transparency allows for light transmission to the user. 
	Therefore, it would have been obvious to have taken the combined teachings of Wasserbauer, Carullo, Segal, and Kepecs and modified them by having the transparent material be no less than 5% transparent, as taught and suggested by Zhang, since this level of transparency allows for ideal light transmission to the user.

4.	Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserbauer, Carullo, Segal, and Kepecs as applied to claims 1 and 6 and in further view of Huttemann (US 20150246240 A1).
	In regards to claims 13 and 14, the combined teachings of Wasserbauer, Carullo, Segal, and Kepecs as applied to claims 1 and 6 discloses the light based therapy helmet, wherein the 10controller further includes: 11at least one on-off button to turn on/off the multiple lighting dots on the 12circuit board layer (The art of Wasserbauer does not disclose there being a switch/button to turn on and off the lights; however, Par 0032 of Carullo discloses a switch for providing power to the lights in order to allow the user to easily switch on and off the device at their leisure. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Wasserbauer and Carullo as applied to claim 1 and further modified them by having the device comprise a switch, as taught and suggested by Carullo, in order to allow the user to easily switch on and off the device at their leisure). 
	The combined teachings do not disclose wherein at least one brightness control button to control the brightness of the 14collection of light emitted by the multiple lighting dots.  
	However, in the same field of endeavor, Huttemann discloses a light therapy device (abstract) that can be in the form of a helmet (Par. 0055) and wherein the brightness of the light can be controlled (Par. 0054) for the purpose of customizing the treatment.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Wasserbauer, Carullo, Segal, and Kepecs and modified them by having the brightness adjustable, as taught and suggested by Huttemann, for the purpose of customizing the treatment.

5.	Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserbauer, Carullo, Segal, and Kepecs as applied to claims 1 and 6 and in further view of Medendorp (US 20170028216 A1).
	In regards to claims 17 and 18, the combined teachings of Wasserbauer, Carullo, Segal, and Kepecs as applied to claims 1 and 6 discloses the light based therapy helmet, except for wherein the type 9of connections configured among the circuit board layer, the set of interface 10wires and the controller is compatible with Universal Serial Bus Type-C cables 11and connectors.  
	However, in the same field of endeavor, Medendorp discloses a light therapy helmet for treating the scalp (Abstract) wherein the device is USB compatible (Par. 0207) in order to receive electrical power and/or electronic communications.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Wasserbauer, Carullo, Segal, and Kepecs and modified them by having the device be USB compatible, as taught and suggested by Medendorp, in order to receive electrical power and/or electronic communications.

6.	Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserbauer, Carullo, Segal, and Kepecs as applied to claims 1 and 6 and in further view of Hamid (US 20180008839 A1).
	In regards to claims 19 and 20, the combined teachings of Wasserbauer, Carullo, Segal, and Kepecs as applied to claims 1 and 6 discloses the light based therapy helmet, except for wherein the 16lower helmet body further includes multiple cushions which are fixed on the 17inner surface of the body of the lower helmet body.  
	However, in the same field of endeavor, Hamid discloses a light therapy helmet to promote hair growth (Abstract) wherein there are comfort pads placed on the lower part of the helmet (Par. 0033) in order to provide comfort to the user.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Wasserbauer and Carullo and modified them by having the device comprise cushions/pads, as taught and suggested by Hamid, in order to provide comfort to the user.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/ALLEN PORTER/Primary Examiner, Art Unit 3792